PER CURIAM.
Bernard Nava challenges the trial court’s denial of his rule 3.850 motion which was premised on newly discovered *328evidence. The trial court denied the motion as successive.
Nava’s previous motion did not present the same issue. Nava v. State, 801 So.2d 945 (Fla. 4th DCA 2001). Compare Wright v. State, - So.2d -, 2003 WL 21511313 (Fla. July 3, 2003). We affirm however because Nava’s motion is legally insufficient. Jones v. State, 591 So.2d 911, 916 (Fla.1991).
FARMER, C.J., SHAHOOD and HAZOURI, JJ., concur.